                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


ANTHONY DAY, for himself and                 )
all others similarly situated,               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      No. 1:19-cv-01170-STA-jay
                                             )
RAZBAN ENTERPRISES, INC.                     )
                                             )
       Defendant.                            )


  AMENDED ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
AGREEMENT AND CERTIFICATION UNDER 29 U.S.C. § 216(B) FOR SETTLEMENT
                          PURPOSES


       Before the Court is the parties’ Joint Motion to Modify the Court’s Order Dated December

18, 2019. (ECF No. 26.) The parties previously filed their Joint Motion for Approval of Settlement

Agreement and Conditional Class Certification of an FLSA Collective Action for Settlement

Purposes, and Plaintiffs’ Request for Attorney’s Fees on September 10, 2019. (ECF No. 7.)

Pursuant to Court Order, the Parties subsequently filed the proposed Settlement Agreement under

Seal. (ECF No. 21.) A hearing was held on November 18, 2019, and the parties made the necessary

changes to the Settlement Agreement and filed a redacted agreement on December 5, 2019. (ECF

No. 23.) The court approved the settlement on December 18, 2019. (ECF No. 24.) For good cause

shown, the Court GRANTS the Motion and modifies its Order Granting Motion for Approval of

Settlement Agreement and Certification under 29 U.S.C. § 216(B) for Settlement Purposes.

       When parties settle or compromise a Fair Labor Standards Act (“FLSA”) claim, the

parties must seek court approval for the proposed settlement. Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1353 (11th Cir. 1982). The court may enter a stipulated judgment after
scrutinizing the settlement for fairness. Id. Typically, courts regard the adversarial nature of a

litigated FLSA case to be an adequate indicator of the fairness of the settlement. Id. at 1353-54.

Courts approve FLSA settlements when they are reached as a result of contested litigation to

resolve bona fide disputes concerning a plaintiff’s entitlement to compensation under the FLSA.

Id. at 1353 n.8. “In essence, the Court must ensure that the parties are not, via settlement of the

plaintiffs’ claims, negotiating around the clear FLSA requirements of compensation for all hours

worked, minimum wages, maximum hours, and overtime.” Collins v. Sanderson Farms, Inc.,

568 F. Supp. 2d 714, 719 (E.D. La. 2008) (citing 29 U.S.C. §§ 206, 207)). If the proposed

settlement reflects a reasonable compromise over contested issues, the settlement should be

approved. Lynn’s Food Stores, 679 F.2d at 1354.

       Having reviewed the terms of the settlement here, the Court determines that the

settlement is both fair and reasonable and was reached after substantial negotiations between

counsel for all parties with the assistance of a highly-experienced mediator. As explained in the

Settlement Agreement, the amount allocated to each Settlement Collective Member was

determined by Plaintiff’s counsel applying a formula that took into consideration the number of

miles driven by each Settlement Collective Member and the amount of reimbursement already

received during the Release Period. A delivery driver who drove more miles for Defendant

during this period will be allocated a proportionally higher share of the settlement than one who

drove fewer miles during the period. Counsel for Plaintiffs will receive a total fee award of

$76,500. Both parties believe the agreement to be fair and reasonable, which weighs in favor of

approval.

       Further, after having reviewed the terms of the settlement here, the Court grants

collective action certification of this action pursuant to 29 U.S.C. § 216(b) for purposes of

sending the Notices of Collective Action Settlement (Exhibit 1 to the Motion for Settlement
Approval) to Settlement Collective Members. 1 The Court finds that the Notices of Settlement

meet the requirements of due process, constitute the best practicable notice under the

circumstances, and are reasonably calculated under the circumstances to apprise Settlement

Collective Members of the pendency of the Action and their rights to participate. As such, the

Court directs that the payment of the settlement proceeds and the notice process be completed by

the Parties as set forth in the Settlement Agreement.

       Accordingly, the Court GRANTS the parties’ Joint Motion for Approval.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTICT JUDGE

                                             Date: December 20, 2019.




1
  The Court adopts and incorporates by reference the definition of the capitalized terms set forth
in the Settlement Agreement.
